Title: Oath of Allegiance, [12 May 1778]
From: Hamilton, Alexander
To: 


[Valley Forge, May 12, 1778]
I Alexander Hamilton Lieutenant Colonel and Aide De Camp to His Excellency The commander in Chief do acknowledge the United States of America, to be Free, Independent and Sovereign States, and declare that the people thereof owe no allegiance or obedience to George the Third, King of Great-Britain; and I renounce, refuse and objure any allegiance or obedience to him; and I do swear that I will to the utmost of my power, support, maintain and defend the said United States, against the said King George the Third, his heirs and successors and his or their abettors, assistants and adherents, and will serve the said United States in the office of Aide De Camp which I now hold, with fidelity, according to the best of my skill and understanding.

Alex Hamilton
Sworn, before me, Camp Valley
Forge May 12th 1778
Stirling Major Genl.

